 

 

Exhibit 10.25

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

395 Pine Tree Road, Suite 310

[gu4w2g300cpc000001.jpg]                                           Ithaca, New
York 14850

                                           p. 607-254-4698

                                           f. 607-254-5454

                                                                                        www.ctl.cornell.edu

 

October 21, 2019

Jyrki Mattila, PhD

Executive Vice President of Business Development

Recro Pharma, Inc.

490 Lapp Road, Malvern PA 19355

Email: [***]

RE:

AMENDMENT
to the License Agreement by and between Recro Pharma, Inc. and Cornell
University, as represented by its Center for Technology Licensing at Cornell
University, effective June 30, 2017, and amended effective October 24, 2017, and
November 29, 2018 (Cornell Contract #C2017-12-10946)

Effective as of the date of the last signature below (“Third Amendment Date”),
the undersigned parties agree to hereby modify the License Agreement referenced
above as follows:

1)Paragraph 3.1(d) shall be replaced in its entirety with the following:

(c) during the Royalty Term, milestone payments (“Milestone Payments”) in the
amounts payable according to the following schedule of events upon the specified
date or achievement of the specified event:

Amount

Milestone

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

For the avoidance of doubt, the maximum, aggregate Milestone Payments due for
each Licensed Product shall be [***].

1

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

2)In Paragraph 3.1(d), the table shall be replaced with the following:

When Licensed Product is:

the earned royalty rate is:

A Short-acting Licensed Product, (including any Combination Product in which a
Short-acting Licensed Product is sold with a Reversal Agent Licensed Product),
in countries where a Valid Claim Covers the applicable Licensed Product

[***]% of Net Sales of the applicable Licensed Product

A Short-acting Licensed Product (including any Combination Product in which a
Short-acting Licensed Product is sold with a Reversal Agent Licensed Product),
in countries where no Valid Claim Covers the applicable Licensed Product

[***]%of Net Sales of the applicable Licensed

Product

An Intermediate-acting Licensed Product (including any Combination Product in
which an Intermediate-acting Licensed Product is sold with a Reversal Agent
Licensed Product), in countries where a Valid Claim Covers the applicable
Licensed Product

[***]% of Net Sales of the applicableLicensed

Product

An Intermediate-acting Licensed Product (including any Combination Product in
which an Intermediate-acting Licensed Product is sold with a Reversal Agent
Licensed Product), in countries where no Valid Claim Covers the applicable
Licensed Product

[***]% of Net Sales of the applicableLicensed

Product

A Reversal Agent Licensed Product, in countries where a Valid Claim Covers the
applicable Licensed Product and solely where such Reversal Agent Licensed
Product is sold as a stand-alone product and not as part of a Combination
Product

[***]% of Net Sales of the applicableLicensed

Product

A Reversal Agent Licensed Product, in countries where no Valid Claim Covers the
applicable Licensed Product and solely where such Reversal Agent Licensed
Product is sold as a stand-alone product and not as part of a Combination
Product

[***]% of Net Sales of the applicableLicensed

Product

 

3)Paragraph 3.3 Due Diligence is hereby replaced with the following:

3.3 Due Diligence.

(a)[***]:

(i)[***];

2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

(ii)[***];

(iii)[***];

(iv)[***];

(v)[***];

(vi)[***];

(vii)[***];

(viii)[***];

(ix)[***];

(x)[***];

(xi)[***];

(xii)[***];

(xiii)[***];

(xiv)[***]; and

(xv)[***].

 

(b)If at any time, Licensee anticipates that it will be unable to meet any of
its obligations specified in Paragraphs 3.3(a)(i)-(xv) above, then Licensee will
notify Cornell in writing including with such notice a reasonably detailed
explanation of the reasons for same.  Within a reasonable time period, Cornell
and Licensee will review and assess the circumstances to reset and extend the
diligence time frame for the obligation in question and later diligence
events.  In the event that Licensee’s failure to achieve one or more diligence
events in Paragraphs 3.3(a)(i)-(xv) is due to circumstances outside of
Licensee’s control, the Parties agree on the new extended timelines and no
penalties will be applied on the Licensee.  In the event that Licensee’s failure
to achieve one or more diligence events in Paragraphs 3.3(a)(i)-(xv) is due
solely to circumstances within Licensee’s control, Licensee will have the right,
one time, to extend the performance deadline by one (1) year upon payment of
[***] dollars to Cornell.  If the Licensee’s failure to achieve one or more
diligence events in Paragraphs 3.3(a)(i)-(xv) is due solely to circumstances
within Licensee’s control, and if the LICENSEE fails to make the payment to
extend or has already used said right, Cornell shall have the right and option
to either terminate this Agreement

3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED.

 

or convert Licensee's exclusive license to a nonexclusive license.  This right,
if exercised by Cornell, supersedes the rights granted in Article 2. In case
Cornell decides to convert the license non-exclusive, Licensee has right in its
sole discretion to terminate the Agreement.

(c)If at any time during the Term, Licensee has not begun a genuine product or
business development program for a specific Licensed Product in any country
within the Territory and Cornell receives one or more legitimate inquiries to
license Patent Rights for the commercialization of said specific Licensed
Product in said country, Cornell shall refer such offers to Licensee.  If
Licensee fails to satisfy the market demand (within 25%) in said country of the
specific Licensed Product, and Licensee is unable to cure such failure within
ninety (90) days from the date of notice, or fails to grant Sublicenses to the
inquirers to satisfy such market demand (after Licensee has failed to cure such
failure as set forth above), Cornell may then exclude said country, and only
said country, from the Territory and license such rights to one or more third
parties.

4)Paragraph 1.3 Assignability is hereby replaced with the following:

10.3 Assignability.  This Agreement may not be assigned by either Party, without
the written consent of the other Party, such consent not to be unreasonably
withheld.

5)These changes do not otherwise change the terms and conditions of the License
Agreement.

IN WITNESS THEREOF, the parties have caused this instrument to be executed in
duplicate as of the Third Amendment Date.

Cornell University

 

By: /s/ Brian Kelly

 

Name:  Brian J. Kelly, PhD

Title:    Director, Technology Licensing

 

Date:    October 22, 2019

 

Recro Pharma, Inc.

 

By: /s/ Gerri Henwood  

 

Name:  Gerri Henwood

Title:    CEO and President

 

Date:    October 21, 2019

 

 

 

4